Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: This action is brought by the named beneficiary to recover the amount of a benefit certificate issued by defendant. The complaint alleges that the deceased was a member of defendant in good standing at the time of his death, the condition on which defendant became liable to the beneficiary. One of the interposed defenses is that deceased engaged in an unauthorized strike, thereby terminating his membership and all rights under the certificate. The trial court refused to submit this issue to the jury on the ground that the evidence, in support thereof, was insufficient. This was error. We find in the record evidence that required submission of this issue to the jury. In respect to defendant’s claim of set-off, we are of the opinion that, if plaintiff establishes her cause of action, defendant will be entitled to set off only the amount of dues which the deceased would have paid into the beneficiary fund. All concur. (The judgment is for plaintiff in an action under a life insurance certificate. The order denies a motion for a new trial.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.